Citation Nr: 0403252	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae. 

2.  Entitlement to service connection for a right knee/leg 
disorder secondary to service-connected tendonitis of the 
left knee, status post partial meniscectomy. 

3.  Entitlement to service connection for a back disorder 
secondary to service-connected tendonitis of the left knee, 
status post partial meniscectomy.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected tendonitis of the left knee, status post 
partial meniscectomy.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1979 to April 1981.  
He had a prior period of active duty for training from 
October 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran presented testimony at a videoconference hearing 
in March 2003 before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for a back 
disorder secondary to service-connected tendonitis of the 
left knee, status post partial meniscectomy and for 
pseudofolliculitis barbae and an increased rating for 
service-connected tendonitis of the left knee, status post 
partial meniscectomy are discussed in the Remand portion of 
this decision.  In addition, our initial review finds that 
the veteran submitted a notice of disagreement on the issue 
of whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for a nervous 
condition and a statement of the case needs to be issued.  

These issues are REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  

The veteran submitted additional medical evidence stating 
that he had undergone a surgical procedure on his service-
connected left knee disorder that required convalescence.  
This is an implied claim for benefits under Paragraph 30.  
Also, at his hearing he presented testimony on the issues of 
entitlement to service connection for bilateral hearing loss 
and for bilateral eye disability that had previously been 
denied.  These issues are referred to the RO.  


FINDINGS OF FACT

1.  Evidence of a chronic acquired right knee disorder in 
service is not of record.

2.  Competent medical evidence of record does not establish 
that the veteran's claimed right knee disorder is proximately 
due to or the result of his service-connected left knee 
disorder.  


CONCLUSION OF LAW

A chronic acquired right knee disorder was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter:  Duties to Notify and Assist

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This statute 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002). 

A claim for entitlement to service connection for a right 
knee/leg condition secondary to service-connected tendonitis 
of the left knee, status post partial meniscectomy was denied 
by a July 1999 rating decision as a well-grounded claim had 
not been submitted.  The RO provided a copy of the applicable 
July 1999 rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The veteran submitted another claim in September 
2001 after the passage of the VCAA.  The RO again denied the 
claim in June 2002.  

In May 2002 and August 2002, the RO notified the veteran of 
the passage of the VCAA and that his claim was going to be 
reviewed.   He was notified of the obligations of VA with 
respect to the duty to assist and duty to notify regarding 
the information and evidence necessary to substantiate his 
claim.  He received notice of specific matters contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 before the 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim upon readjudication after passage of VCAA.  
Specifically, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
to provide information regarding recent treatment at a VA 
facility or at VA expense so those reports could be obtained 
and to provide a properly executed release so that VA could 
request any additional medical evidence for him.  The RO 
provided the veteran a statement of the case in January 2003 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
He was advised to submit medical evidence showing a current 
disability and a relationship between his claimed condition 
and his service-connected disorder.  Although the veteran was 
not specifically notified to submit any evidence in his 
possession that pertains to the claim this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003).  
He was provided a form on which to advise the RO if there was 
anything else he felt was pertinent to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 30 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim based on the evidence 
of record and any VA examinations or medical opinions.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  

In statements submitted in May 2002 and September 2002, the 
veteran stated that he only received treatment at the Jackson 
VAMC and he had no other information to submit and waived his 
30-day waiting period.  He has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  He also presented testimony at a 
personal hearing and a copy of the hearing transcript was 
attached to the claims file.  Regarding the duty to assist, 
the veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
There is no indication in the record of any additional 
relevant records which are available and which VA has failed 
to obtain.  The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although in his substantive appeal, the veteran wrote that he 
never claimed service connection for a right knee disorder, 
at his personal hearing in March 2003, he indicated that he 
was claiming service connection for a right knee disorder 
related to his service-connected left knee disorder.  The 
written hearing transcript is accepted in lieu of a Form 9 to 
perfect his appeal on this issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003). 

Service connection

The veteran has filed a claim for entitlement to service 
connection for a right leg disorder secondary to his service-
connected left knee condition.  In statements and testimony, 
the veteran described the symptoms he experiences in his 
right knee.  The veteran contended that because of favoring 
his left knee and placing more weight on his right side he 
had incurred problems with his right leg.  He testified that 
a VA doctor had told him that his right knee problem was 
caused by his service-connected left knee as well as 
commenting on other disorders.  

Service medical records show that the veteran complained of 
right knee pain diagnosed as chondromalacia.  At his 
discharge examination, the veteran denied having swollen or 
painful joints; bone, joint or other deformity; and a 
"trick" or locked knee.  The clinical evaluation was normal 
for his lower extremities.  

At a March 1999 VA Compensation and Pension (C&P) 
examination, the veteran complained of right knee symptoms.  
On evaluation, the examiner found no objective evidence or 
organic pathology in the veteran's right knee.  An x-ray in 
March 1999 revealed no abnormality of the right knee.  The 
examiner opined that the veteran's right knee complaints were 
not due to the left knee meniscectomy.  

The veteran subsequently claimed that the examination was not 
accurate as he used a cane and back brace and was asked to 
perform tasks that he could not physically do.  Another VA 
doctor reviewed the claim and determined that the examination 
was adequate for rating purposes.  

Records received from the Social Security Administration 
(SSA) show that the veteran was awarded Supplemental Security 
Income (SSI) benefits based only on a primary diagnosis of 
chronic paranoid schizophrenia.  The period of disability 
began in December 1988.  

VA treatment records for the period from May 1998 to June 
2002 periodic complaints of pain of his right knee and right 
lower extremity in December 2001 and in February 2002.  There 
were no pertinent clinical findings or diagnosis for the 
right knee or leg.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  With chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's claimed right knee disorder was not 
proximately due to or the result of his service-connected 
tendonitis of the left knee, status post partial 
meniscectomy. 

The veteran's service medical records do not show a chronic 
acquired right knee disorder.  Moreover, the veteran has not 
contended and there is no medical evidence suggesting that a 
chronic acquired right knee disorder began in or is the 
result of the service.  Furthermore, there is no medical 
evidence linking the veteran's claimed right knee disorder 
with a service-connected disorder.  In March 1999, a VA 
medical examiner found no objective evidence of organic 
pathology in the veteran's right knee and concluded that the 
veteran's right knee complaints were unrelated to the 
meniscectomy of his left knee.  This medical evaluation was 
reviewed by another VA examiner and found adequate for rating 
purposes.

Although at his personal hearing, the veteran testified that 
a named VA doctor had told him that there was a relationship 
between his service-connected left knee disorder and multiple 
disorders to include his right knee, the Board notes that the 
review of the March 1999 VA evaluation was performed by the 
doctor identified at the hearing who found the evaluation 
adequate and expressed no disagreement with the opinion 
provided.   

The veteran's own opinion and statements that a claimed right 
knee disorder is secondary to the service-connected left knee 
disorder are not competent evidence in this case.  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's claimed right knee disorder was incurred or 
aggravated in service, was the result of service-connected 
tendonitis of the left knee, status post partial 
meniscectomy, or that it was aggravated by his service-
connected left knee disorder.  Since the preponderance of the 
evidence is against the claim of service-connection for a 
chronic acquired right knee disorder either on a direct basis 
or as secondary to the service-connected tendonitis of the 
left knee, status post partial meniscectomy, the benefit of 
the doubt rule does not apply.  38 U.S.C. § 5107(b); 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a claimed right knee 
disorder is denied.


ORDER

Entitlement to service connection for a claimed right knee 
disorder secondary to service-connected tendonitis of the 
left knee, status post partial meniscectomy is denied.  


REMAND

As noted above, under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In October 2003 the veteran submitted additional medical 
evidence pertaining to his tendonitis of the left knee, 
status post partial meniscectomy to the Board.  As previously 
noted, he also submitted a copy of this medical evidence to 
the RO in October 2003.  The evidence was received at the RO 
after transfer of the records to the Board for appellate 
consideration and was forwarded to the Board.  38 C.F.R. 
§ 19.37 (b) (2003).  The veteran did not submit a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction with either submission.  In Disabled 
Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003), the Federal Circuit Court emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  In light of the Federal Circuit 
decision discussed above, the most appropriate action would 
be to remand this claim to the RO for initial consideration 
of the additional medical evidence submitted in October 2003.

The November 2000 VA examination report includes an opinion 
that the present symptoms of the veteran's back are not 
proximally due to or the result of his service-connected left 
knee.  However, the examiner then continues with a statement 
addressing aggravation of the symptoms of pain in the 
veteran's lower back.  Further clarification is needed.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, service medical records show that the veteran 
was placed on profile in service for pseudofolliculitis 
barbae.  Recent VA treatment records show a diagnosis of 
pseudofolliculitis barbae.  VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c)(4) (2003).

In August 1999, the veteran filed a notice of disagreement 
(NOD) to the July 1999 rating decision addressing service 
connection for nerves.  When there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, the appellant is entitled to a statement of the case 
(SOC), and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The RO should issue a Statement of 
the Case to the veteran, addressing the 
issue of whether new and material 
evidence has been secured to reopen a 
claim of entitlement to service 
connection for a nervous condition.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).

3.  After any additional information has 
been associated with the claims file, the 
VBA AMC should obtain clarification of 
the medical opinion regarding the 
relationship, if any, between the 
veteran's service connected left knee 
disorder and aggravation of his 
lumbosacral strain with muscle spasm from 
the VA examiner who examined the veteran 
in November 2000 and provided an opinion.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering a medical opinion.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical opinion.  It is up to the 
examiner whether another examination is 
necessary and whether any further 
indicated special studies must be 
conducted.

If that examiner is no longer available, 
an opinion should be obtained from 
another orthopedic examiner, with the 
option for another examination if 
necessary.  

4.  The VBA AMC should request additional 
current records from the Social Security 
Administration pertaining to the award of 
Supplemental Security Income benefits and 
the medical records upon which such 
initial and continuing award was based.  

5.  After any additional information has 
been associated with the claims file, the 
VBA AMC should schedule the veteran for a 
VA dermatology examination to determine 
the etiology and severity of any current 
pseudofolliculitis barbae condition.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner, prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.

The examiner should provide an opinion as 
to the following: 

Is it at least as likely as not that any 
pseudofolliculitis barbae found on 
examination is etiologically or causally 
related to any incident of service 
origin? 

Any opinions expressed should be 
accompanied by a complete rationale. 

6.  After any additional information has 
been associated with the claims file, the 
VBA AMC should also schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of 
severity of his service-connected 
tendonitis of the left knee, status post 
partial meniscectomy.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies must be 
conducted.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include review of the evidence 
submitted to the Board in October 2003.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



